Exhibit 10.33

IMS HEALTH HOLDINGS, INC.

2010 EQUITY INCENTIVE PLAN

Amendment No. 1 to Restricted Stock Unit Award Agreement

This Amendment No. 1 to Restricted Stock Unit Award Agreement between IMS Health
Holdings, Inc. (the “Company”) and Ari Bousbib ("Participant") is entered into
as of this 31st day of December, 2015.

WHEREAS, the Company and Participant desire to amend the terms of the Restricted
Stock Unit Award Agreement, dated February 12, 2014, currently in effect (the
“Agreement”), relating to 10 million Restricted Stock Units granted under the
Company’s 2010 Equity Incentive Plan (the “2010 Plan”) in order to provide for
accelerated vesting in certain cases at or following a Change in Control, as
such term is defined in the 2014 Incentive and Stock Award Plan (the “2014
Plan”), or a Covered Transaction, as such term is defined in the 2010 Plan.  

NOW THEREFORE, the Company and Participant agree that the Agreement is hereby
amended as follows:

1.Section 2 of the Agreement (“Vesting”) is hereby replaced in its entirety by
the following (new language in italics; deleted language is struck through):

2.Vesting. This Award shall become vested as to 50% of the Shares on the second
anniversary of the Grant Date and as to the remaining 50% of the Shares on the
fourth anniversary of the Grant Date; provided that if, on the applicable
vesting date, the Participant is on the applicable vesting date, and has been at
all times since the date of this Agreement, employed by the Company or one of
its subsidiaries; provided, however, that the Award is subject to accelerated
vesting as follows:

 

(i)

In the event there occurs a Covered Transaction, or Change in Control, in which
there is no assumption, continuation, substitution or cash-out of all or a
portion of this Award (the “Terminating RSUs”), the Terminating RSUs will vest
immediately before the consummation of the Covered Transaction or other event
relating to the Change in Control that would cause the Common Stock to cease to
be outstanding.  For this purpose, the term “Change in Control” has the meanings
as defined in the 2014 Plan.

 

(ii)

In the event there occurs a Covered Transaction or a Change in Control in which
the Restricted Stock Units will be assumed, continued, or substituted for (the
“Continuing RSUs”), in the event that, at or within 24 months after such Covered
Transaction or Change in Control, (i) the Company terminates the Participant’s
employment without Cause, (ii) the Participant terminates his employment for
Good Reason, or (iii) an Expiration Termination occurs, the Continuing RSUs will
become fully vested immediately before such termination. For this purpose, the
terms “Cause,” “Expiration Termination” and “Good Reason” have the meanings as
defined in the Employment Agreement between the Participant and the Company, as
in effect at December 31, 2015 (the “Employment Agreement”).

2.The definitions that are incorporated herein by reference to the 2014 Plan and
to the Employment Agreement are applicable for purposes of this Amendment and
the Agreement, insofar as this Amendment specifies language in the
Agreement.  Except for such definitions, the terms of the 2010 Plan govern the
Award.




--------------------------------------------------------------------------------

3.Except as set forth in this Amendment No. 1 to Restricted Stock Unit Award
Agreement, all other terms and conditions of the Agreement shall remain
unchanged and in full force and effect.

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 1
to Restricted Stock Unit Award Agreement to be executed on its behalf as of the
date first above written.

IMS HEALTH HOLDINGS, INC.

/s/ Harvey A. Ashman

SVP, General Counsel & External Affairs

and Corporate Secretary

Agreed and Accepted:

/s/ Ari Bousbib

Participant